                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                  No. 4:19–CV–142–BR

AMERICAN GENERAL LIFE           )
INSURANCE COMPANY,              )
                                )
                  Plaintiff,    )
      v.                        )                             ORDER
                                )
KATHRYN MIDYETTE RUIZ, DONALD )
E. PONTIFF, RONALD A. PONTIFF,  )
PHILLIP MARK PARROTT, BARRY S. )
MILLS, JOSEPH L. VARGA, JOHN R. )
HULTIN and DOES 1-10,           )
                                )
                  Defendants.   )

        This matter is before the court on plaintiff’s motion to deposit funds in this interpleader

action, to dismiss with prejudice, and for attorneys’ fees and expenses. (DE # 27.) The motion

is ALLOWED IN PART and DENIED IN PART. In the exercise of its discretion, the court

declines to award plaintiff attorneys’ fees and expenses. See Trustees of Plumbers and

Pipefitters Nat’l Pension Fund v. Sprague, 251 F. App’x 155, 156 (4th Cir. 2007) (per curiam).

Plaintiff is DIRECTED to deposit into the registry of this court the sum of $250,000.00, with any

interest accrued, within ten days from the date of this order. Upon receipt of said funds, the

Clerk is DIRECTED to deposit the funds in accordance with 28 U.S.C. § 2041. The court will

then dismiss plaintiff from this action and enjoin any defendants from further asserting claims

against it.

        This 24 April 2020.


                                       __________________________________

                                                      W. Earl Britt
                                                      Senior U.S. District Judge




              Case 4:19-cv-00142-BR Document 28 Filed 04/24/20 Page 1 of 1
